                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:18-CV-075-KDB-DCK

 BENJAMIN REETZ,                                           )
                                                           )
                        Plaintiff,                         )
                                                           )
    v.                                                     )                  ORDER
                                                           )
 LOWE’S COMPANIES, INC.,                                   )
 ADMINISTRATIVE COMMITTEE OF                               )
 LOWE’S COMPANIES, INC., and AON                           )
 HEWITT INVESTMENT CONSULTING, INC.                        )
                                                           )
                      Defendants.                          )


         THIS MATTER IS BEFORE THE COURT on “Lowe’s Defendants’ Motion To Seal

Summary Judgment Exhibits” (Document No. 196) filed February 11, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting the

motion is not opposed, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a



     Case 5:18-cv-00075-KDB-DCK Document 207 Filed 02/26/21 Page 1 of 7
                previously entered Rule 26(e) protective order.

                (c)     Motion to Seal or Otherwise Restrict Public Access. A
                party’s request to file materials under seal must be made by formal
                motion, separate from the motion or other pleading sought to be
                sealed, pursuant to LCvR 7.1. Such motion must be filed
                electronically under the designation “Motion to Seal.” The motion
                must set forth:

                        (1)     A non-confidential description of the
                        material sought to be sealed;
                        (2)     A statement indicating why sealing is
                        necessary and why there are no alternatives to filing
                        under seal;
                        (3)     Unless permanent sealing is sought, a
                        statement indicating how long the party seeks to have
                        the material maintained under seal and how the
                        matter is to be handled upon unsealing; and
                        (4)     Supporting statutes, case law, or other
                        authority.

Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

adequately met.

        Defendants assert that “[t]exhibits at issue are suitable for filing under seal under the First

Amendment standard because they contain confidential and proprietary business and financial

information that is not generally disclosed to the public, the disclosure of which would cause significant

harm to the Lowe’s Defendants and other parties, and the harm that would result from disclosure

outweighs any public interest in accessing them.” (Document No. 196, p. 2) (citing Jones v. Lowe’s

Cos., 3:17-cv140-KDB-DSC, 402 F.Supp.3d 266, 293 (W.D.N.C. 2019)

        The undersigned finds Defendant’s arguments and legal authority to be persuasive;

however, noting that the time for public response has not run to this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

        IT IS, THEREFORE, ORDERED that Lowe’s Defendants’ Motion To Seal Summary


                                                    2
      Case 5:18-cv-00075-KDB-DCK Document 207 Filed 02/26/21 Page 2 of 7
Judgment Exhibits” (Document No. 196) is GRANTED. The following documents shall remain

under seal until otherwise ordered by the Court:

          Document No.     136
          Document No.     141
          Document No.     168
          Document No.     172
          Document No.     187
          Document No.     191
          Document No.     136-03
          Document No.     136-04
          Document No.     136-05
          Document No.     136-06
          Document No.     136-07
          Document No.     136-08
          Document No.     136-09
          Document No.     136-10
          Document No.     136-104
          Document No.     136-105
          Document No.     136-109
          Document No.     136-12
          Document No.     136-13
          Document No.     136-14
          Document No.     136-15
          Document No.     136-16
          Document No.     136-17
          Document No.     136-18
          Document No.     136-19
          Document No.     136-20
          Document No.     136-22
          Document No.     136-25
          Document No.     136-33
          Document No.     136-34
          Document No.     136-38
          Document No.     136-50
          Document No.     136-52
          Document No.     136-53
          Document No.     136-57
          Document No.     136-69
          Document No.     136-76
          Document No.     136-90
          Document No.     136-91
          Document No.     136-92
          Document No.     136-93
          Document No.     136-94


                                                   3
     Case 5:18-cv-00075-KDB-DCK Document 207 Filed 02/26/21 Page 3 of 7
   Document No.   136-95
   Document No.   136-96
   Document No.   136-97
   Document No.   136-98
   Document No.   141-01
   Document No.   141-02
   Document No.   141-03
   Document No.   141-04
   Document No.   141-05
   Document No.   141-06
   Document No.   141-07
   Document No.   141-08
   Document No.   141-09
   Document No.   141-10
   Document No.   141-12
   Document No.   141-13
   Document No.   141-14
   Document No.   141-15
   Document No.   141-16
   Document No.   141-18
   Document No.   141-19
   Document No.   141-20
   Document No.   141-21
   Document No.   141-22
   Document No.   141-23
   Document No.   141-24
   Document No.   141-25
   Document No.   141-26
   Document No.   141-27
   Document No.   141-29
   Document No.   141-31
   Document No.   141-35
   Document No.   141-36
   Document No.   141-37
   Document No.   141-38
   Document No.   141-39
   Document No.   141-44
   Document No.   141-45
   Document No.   141-46
   Document No.   141-47
   Document No.   141-48
   Document No.   141-49
   Document No.   141-50
   Document No.   141-51
   Document No.   141-52
   Document No.   141-53


                                4
Case 5:18-cv-00075-KDB-DCK Document 207 Filed 02/26/21 Page 4 of 7
   Document No.   141-54
   Document No.   141-55
   Document No.   141-56
   Document No.   141-57
   Document No.   141-58
   Document No.   141-59
   Document No.   141-60
   Document No.   148-01
   Document No.   148-03
   Document No.   148-04
   Document No.   148-05
   Document No.   148-06
   Document No.   148-07
   Document No.   148-08
   Document No.   148-09
   Document No.   148-11
   Document No.   148-13
   Document No.   148-17
   Document No.   148-18
   Document No.   148-19
   Document No.   148-20
   Document No.   148-25
   Document No.   148-26
   Document No.   148-27
   Document No.   148-28
   Document No.   148-29
   Document No.   148-30
   Document No.   148-31
   Document No.   148-33
   Document No.   148-34
   Document No.   148-35
   Document No.   148-36
   Document No.   148-37
   Document No.   148-41
   Document No.   148-42
   Document No.   149-03
   Document No.   149-05
   Document No.   149-06
   Document No.   149-07
   Document No.   149-10
   Document No.   149-11
   Document No.   149-12
   Document No.   150-05
   Document No.   150-06
   Document No.   150-07
   Document No.   151-01


                                5
Case 5:18-cv-00075-KDB-DCK Document 207 Filed 02/26/21 Page 5 of 7
   Document No.   151-02
   Document No.   151-03
   Document No.   151-04
   Document No.   152-01
   Document No.   152-02
   Document No.   161-03
   Document No.   161-04
   Document No.   161-05
   Document No.   161-06
   Document No.   161-07
   Document No.   161-09
   Document No.   161-10
   Document No.   161-11
   Document No.   161-12
   Document No.   161-13
   Document No.   161-15
   Document No.   161-24
   Document No.   161-31
   Document No.   161-33
   Document No.   164-02
   Document No.   164-03
   Document No.   165-02
   Document No.   165-04
   Document No.   168-03
   Document No.   168-04
   Document No.   168-05
   Document No.   168-06
   Document No.   168-07
   Document No.   168-08
   Document No.   168-09
   Document No.   168-13
   Document No.   168-14
   Document No.   168-16
   Document No.   168-17
   Document No.   168-20
   Document No.   168-21
   Document No.   168-22
   Document No.   168-23
   Document No.   168-25
   Document No.   168-26
   Document No.   168-27
   Document No.   168-28
   Document No.   172-01
   Document No.   172-02
   Document No.   172-03
   Document No.   172-04


                                6
Case 5:18-cv-00075-KDB-DCK Document 207 Filed 02/26/21 Page 6 of 7
                            Document No.   172-05
                            Document No.   172-06
                            Document No.   172-07
                            Document No.   188-01
                            Document No.   188-03
                            Document No.   188-04
                            Document No.   191-01
                            Document No.   191-02
                            Document No.   191-03
                            Document No.   191-04


                       SO ORDERED.



Signed: February 26, 2021




                                                     7
                     Case 5:18-cv-00075-KDB-DCK Document 207 Filed 02/26/21 Page 7 of 7
